Exhibit 10.5

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of December 7, 2010
between Michael B. Moneymaker (the “Executive”), NTELOS Inc., a Virginia
corporation, and NTELOS Holdings Corp., a Delaware corporation (“Holdings”) (and
collectively with NTELOS, Inc., the “Company”) recites and provides as follows:

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continuing employment of its key management
personnel;

WHEREAS, the Board of Directors of the Company (the “Board”) expects that the
Executive will continue to make substantial contributions to the growth and
prospects of the Company, including substantial contributions to the Company’s
proposed “Spin-Off” (as defined below); and

WHEREAS, the Executive will continue to serve the Company in reliance upon the
undertakings of the Company contained herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein, the receipt and sufficiency of which are hereby acknowledged
by each of the parties, the Company and the Executive agree as follows:

1. Employment.

(a) Position. On the terms and subject to the conditions set forth herein, the
Company agrees to employ the Executive as Executive Vice President and Chief
Financial Officer, Treasurer and Secretary throughout the Employment Term (as
defined below). At the request of the Board and without additional compensation,
the Executive shall also serve as an officer and/or director of any or all of
the subsidiaries of the Company.

(b) Duties and Responsibilities. The Executive shall have such duties and
responsibilities that are consistent with the Executive’s position as the Board
determines and shall perform such duties and carry out such responsibilities to
the best of the Executive’s ability for the purpose of advancing the business of
the Company and its subsidiaries. Subject to the provisions of Section 1(c)
below, during the Employment Term the Executive shall devote the Executive’s
full business time, skill and attention to the business of the Company and its
subsidiaries, and, except as specifically approved by the Board, shall not
engage in any other business activity or have any other business affiliation.

(c) Other Activities. Anything in this Agreement to the contrary
notwithstanding, as part of the Executive’s business efforts and duties on
behalf of the Company, the Executive may participate fully in social, charitable
and civic activities, and, if specifically approved by the Board, the Executive
may serve on the boards of directors of other companies, provided that such
activities do not unreasonably interfere with the performance of and do not
involve a conflict of interest with the Executive’s duties or responsibilities
hereunder.



--------------------------------------------------------------------------------

(d) Company Board of Directors. It is the current intention of the Board that
the Executive will serve on the Board of Directors of the Company, commencing on
the effective date of the Spin-Off.

2. Employment Term. The “Employment Term” hereunder shall continue in full force
and effect until December 31, 2012 unless terminated earlier pursuant to the
terms and conditions of this Agreement. Thereafter, the Employment Term will
renew hereunder automatically for successive one-year periods unless either
party gives written notice to the other not less than six (6) months prior to
the end of Employment Term hereof (or any subsequent anniversary, as the case
may be) that such party does not wish the Employment Term to be so extended, and
under such circumstances, the Employment Term and this Agreement will terminate
by its terms, and without liability to either party, on December 31, 2012 (or
such subsequent anniversary, as the case may be). Notwithstanding the foregoing,
upon the occurrence of a “Change in Control” (as such term is defined in
Section 4(e)(iv)), the Employment Term shall be automatically extended so that
the Employment Term shall continue in full force and effect until the date which
is twenty-four (24) months from the date of a Change in Control and thereafter
will renew automatically as of such date and successive one-year periods
thereafter, unless prior notice is given, as provided above.

3. Compensation. During the Employment Term, the Company will pay and/or
otherwise provide the Executive with compensation and related benefits as
follows:

(a) Base Salary. The Company agrees to pay the Executive, for services rendered
hereunder, a base salary at the annual rate of $340,000 (the “Base Salary”). The
Executive’s Base Salary will be reviewed annually throughout the Employment Term
by the Compensation Committee of the Board. Notwithstanding anything in this
Agreement to the contrary, the Company may reduce the Executive’s Base Salary by
up to ten percent (10%) during the Employment Term, but only as part of a salary
reduction program pursuant to which the Base Salaries of the Chief Executive
Officer, all Executive Vice Presidents and all Senior Vice Presidents who have
been designated as “executive officers” by the Board are reduced by the same
percentage at the same time and for the same period of time. The Base Salary
shall be payable in equal periodic installments, not less frequently than
monthly, less any sums which may be required to be deducted or withheld under
applicable provisions of law. The Base Salary for any partial year shall be
prorated based upon the number of days elapsed in such year.

(b) Stock-Based Incentive Compensation.

(i) Eligibility for Stock-Based Incentive Compensation. The Executive shall be
eligible to participate in the Company’s stock-based incentive compensation plan
pursuant to its terms (“Stock-Based Incentive Payment”).

(ii) Discretionary Spin-Off Incentive Restricted Stock Award. As of the date
hereof, the Compensation Committee of the Company’s Board of Directors has
awarded the Executive an equity grant (the “Spin-Off Incentive Equity Grant”) of
9,815 shares of restricted stock, which Spin-Off Incentive Equity Grant will
vest upon the first anniversary of

 

2



--------------------------------------------------------------------------------

the effective date (the “Spin-Off Effective Date”) of the consummation of the
Company’s spin-off of its wireline business consistent in all material respects
with the proposed spin-off of the wireline business (the “Spin-Off”) approved by
the Company’s Board of Directors as of the date hereof. The Spin-Off Incentive
Equity Grant has been awarded to the Executive in recognition of the substantial
efforts expected to be made by the Executive in connection with the Spin-Off and
to incentivize the Executive to contribute to the successful achievement of the
Spin-Off. Prior to the Spin-Off Effective Date, the Board of Directors and the
Compensation Committee will determine in their sole discretion whether to award
(and, if deemed appropriate by the Board of Directors and the Compensation
Committee due to the “ex dividend” trading prices of Company Common Stock, cause
SpinCo (as defined below) to award) the Executive an additional equity grant
(the “Discretionary Spin-Off Incentive Equity Grant”) that consists of up to
such aggregate number of shares of restricted stock (along, if applicable, with
shares of restricted stock in SpinCo (with the fair market value of the SpinCo
restricted stock taking into account the fair market value of the restricted
stock in SpinCo on a “when issued” trading basis)) that has an aggregate fair
market value at the time of grant that equals the fair market value of up to
9,815 shares of restricted stock immediately prior to the Spin-Off. The
Discretionary Spin-Off Incentive Equity Grant, if awarded, will have
substantially similar terms as the Spin-Off Incentive Equity Grant, including
terms for converting shares of restricted stock as a result of the Spin-Off so
that the fair market value of the number of shares of SpinCo restricted stock
will equal fifty percent (50%) of the fair market value of all shares
constituting the Discretionary Spin-Off Incentive Equity Grant.

(c) Supplemental Retirement Plan. During the Employment Term (and thereafter to
the extent expressly provided herein), the Executive shall be entitled to
participate in the NTELOS Inc. Executive Supplemental Retirement Plan according
to the terms thereof, and the Executive’s designation as a participant in such
plan shall not be revoked or rescinded prior to the termination of the
Executive’s employment with the Company.

(d) Team Incentive Plan. The Executive shall be eligible to participate in the
Company’s team incentive plan with an annual incentive target of sixty percent
(60%) of Base Salary (“Incentive Payment”), subject to achievement of such
program’s objectives and final approval of the Board. Notwithstanding the
foregoing or the terms of the team incentive plan, the full Incentive Payment
the Executive is eligible to receive under the team incentive plan based on
objective performance factors must be paid and cannot be reduced or eliminated
as a result of individual performance factors other than as a result of a good
faith determination by the Board. The Incentive Payment, if any, shall be
payable on or before the March 15 immediately following the end of the year in
which the Incentive Payment vests and is no longer subject to a substantial risk
of forfeiture within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).

(e) Benefits. During the Employment Term (and thereafter to the extent expressly
provided herein), the Executive shall be entitled to participate in all of the
Company’s employee benefit plans applicable to the Company’s comparable senior
executives according to the terms of those plans. In addition to the foregoing
compensation, the Company agrees that during the Employment Term it shall
provide to the Executive a monthly automobile allowance pursuant to Company
policy payable in equal periodic installments, not less frequently than monthly,
less any sums which may be required to be deducted or withheld under applicable
provisions of law.

 

3



--------------------------------------------------------------------------------

(f) Vacation. The Executive shall be entitled to a minimum of four (4) weeks of
vacation annually, during which time the Executive shall receive compensation in
accordance with the terms of this Agreement.

(g) Term Life Insurance. During the Employment Term, and in addition to any
other benefits to which Executive shall be entitled, the Company agrees to pay
the premiums on a term life insurance contract covering the Executive that pays
a death benefit of at least $630,000. The Company in its discretion shall select
the term life insurance contract on which it will pay the premiums; but the
Executive shall be the owner of such contract and will be or will designate the
beneficiary of such contract. The Company (i) will include and report such
premium payments in the Executive’s taxable income to the extent required under
applicable law and (ii) also will pay to the Executive an additional payment in
an amount such that after payment by the Executive of all taxes imposed on the
additional payment, the Executive retains an amount of the additional payment
equal to the taxes imposed upon the Executive with respect to the Company’s
payment of the premiums on the term life insurance contract. The amount of the
additional payment shall be determined based on the Executive’s likely effective
rates of federal, state and local income taxation for the calendar year in which
the additional payment is to be made, net of the likely reduction in federal
income taxes that is obtained from any deduction of state and local taxes. Such
premium payments and additional payments for taxes shall be paid on or before
the March 15 immediately following the end of the year in which the premiums on
such term life insurance contract accrued (provided the Executive was employed
at such time). Executive agrees, for purposes of calculating the amount of the
additional payment, to provide the Company such information as the Company may
reasonably request to determine the amount of the additional payment and to
cooperate with the Company in good faith in order to effectively make such
determination. The Company shall hold all such information secret and
confidential and shall not, without the prior written consent of the Executive
or as otherwise may be required by law or legal process, communicate or divulge
such information to anyone other than the Company and those in need of such
information for purposes of determining the amount of the additional payment.
Notwithstanding any other provision of this Agreement, in the event the term
life insurance contract described herein extends beyond the termination of
Executive’s employment with the Company, the Executive, and not the Company,
shall be obligated to pay the premiums on such term life insurance contract
accruing after the Executive’s termination of employment with the Company.
Notwithstanding any other provision of this Agreement, if the Company’s
preferred insurance providers, for whatever reason, are unwilling to insure the
Executive on commercially reasonable terms, the Company will pay to the
Executive an annual amount equal to the average life insurance premium paid to
insure other Executives on a prorated cost per thousand basis (grossed up as
described above) in lieu of the term life insurance described in this paragraph.
Such annual amount (prorated if the Executive is not employed for the full year)
shall be paid on or before the March 15 immediately following the end of the
year in which such term life insurance contract otherwise would have been
provided.

 

4



--------------------------------------------------------------------------------

4. Termination of Employment.

(a) By the Company For Cause. The Company may terminate the Executive’s
employment under this Agreement at any time for Cause (as defined in
Section 4(e)) and shall provide written notice of termination to the Executive
(which notice shall specify in reasonable detail the basis upon which such
termination is made). Notwithstanding the foregoing, in no event, shall any
termination of employment be deemed for Cause unless the Executive’s employment
is terminated within one hundred eighty (180) days of when the Company learns of
the act or conduct that constitutes Cause and the Chief Executive Officer of the
Company or the Board of Directors concludes that the situation warrants a
determination that the Executive’s employment terminated for Cause. In the event
the Executive’s employment is terminated for Cause, all provisions of this
Agreement (other than Sections 5 through 15 hereof) and the Employment Term
shall be terminated; provided, however, that such termination shall not divest
the Executive of any previously vested benefit or right unless the terms of such
vested benefit or right specifically require such divestiture where the
Executive’s employment is terminated for Cause. In addition, the Executive shall
be entitled to payment of the Executive’s earned and unpaid Base Salary to the
date of termination payable as described above. The Executive also shall be
entitled to unreimbursed business and entertainment expenses in accordance with,
and payable at the same time set forth in, the Company’s policy (but no later
than thirty (30) days after the date of termination), and unreimbursed medical,
dental and other employee benefit expenses payable in accordance with the
Company’s applicable employee benefit plans (the payments and benefits described
in this subsection (a) herein after referred to as the “Standard Termination
Payments”).

(b) Upon Death or Disability. If the Executive dies, all provisions of Section 3
of this Agreement (other than rights or benefits arising as a result of such
death) and the Employment Term shall be automatically terminated; provided,
however, that an amount equal to the earned and unpaid Incentive Payments to the
date of death and the Standard Termination Payments shall be paid, as described
above, to the Executive’s surviving spouse or, if none, the Executive’s estate
(as set forth above), and the death benefits under the Company’s employee
benefit plans shall be paid to the Executive’s beneficiary or beneficiaries as
properly designated in writing by the Executive, in accordance with the
Company’s applicable employee benefit plans. If the Executive is unable to
perform the essential functions of the Executive’s job under this Agreement,
with or without reasonable accommodation, by reason of physical or mental
disability or incapacity (“Disability”) and such disability or incapacity shall
have continued for any period aggregating six (6) months within any twelve
(12) consecutive months, the Company may terminate the Executive’s employment,
this Agreement and the Employment Term at any time thereafter. In such event,
the Executive shall be entitled to receive the Executive’s normal compensation
hereunder during said time of disability or incapacity, and shall thereafter be
entitled to receive the “Disability Incentive Payment” (as described in the
penultimate sentence of this subsection (b)), payable no later than two and a
half (2 1/2) months after the Company terminates the Executive’s employment, and
the earned and unpaid Incentive Payments to the date of termination of the
Executive’s employment and the Standard Termination Payments, payable as
described above. The portion of the payment representing the Disability
Incentive Payment shall be paid in a lump sum determined on a net present value
basis, using a reasonable discount rate determined by the Board. The Disability
Incentive

 

5



--------------------------------------------------------------------------------

Payment shall be equal to the target Incentive Payment that the Executive would
have been eligible to receive for the year in which the Employment Term is
terminated multiplied by a fraction, the numerator of which is the number of
days in such year before and including the day of termination of the Employment
Term and the denominator of which is the total number of days in such year.

(c) By the Company Without Cause.

(i) The Company may terminate the Executive’s employment under this Agreement at
any time without Cause (for purposes of clarity, it is acknowledged that
expiration of the Employment Term (including notice of non-renewal) shall not be
considered a termination without Cause), and other than by reason of the
Executive’s death or disability. The Company shall provide written notice of
termination to the Executive, which notice shall specify the effective date of
such termination and that the termination is without Cause (the “Termination
Date”). If the Termination Date is later than the date of the notice, then from
the date of the notice through the Termination Date, the Executive shall
continue to perform the normal duties of the Executive’s employment hereunder,
and shall be entitled to receive when due all compensation and benefits
applicable to the Executive hereunder, payable as described above. Thereafter,
conditioned upon the Executive executing and not revoking an effective general
release in favor of the Company, the Board and their affiliates, in a form
mutually acceptable to both parties hereto, within sixty (60) days after
termination of the Executive’s employment, the Company shall pay the Executive
the amounts set forth in this subsection (c) (except for the amounts set forth
in subsection (c)(iii) which shall be paid as set forth below regardless of
whether the Executive executes such release). Under such circumstances, subject
to subsection (c)(v) and Section 19 below, the Company shall pay the Executive
an amount equal to fifty percent (50%) of the Executive’s Base Salary for a
period of twenty-four (24) months beginning immediately after the Termination
Date (the “Termination Period”), in such periodic installments as were being
paid immediately prior to the Termination Date, no less frequently than monthly,
less any sums which may be required to be deducted or withheld under applicable
provisions of law.

(ii) Subject to subsection (c)(v) and Section 19 below, the Company shall pay
the Executive a lump sum, determined on a net present value basis, using a
reasonable discount rate determined by the Board, equal to the full target
Incentive Payment for the year that includes the Termination Date multiplied by
a fraction, the numerator of which is the number of weeks in the Termination
Period and the denominator of which is fifty-two (52), no later than two and a
half (2 1/2) months after the Termination Date.

(iii) The Company shall also be obligated to pay to the Executive the earned and
unpaid Incentive Payments to the Termination Date and the Standard Termination
Payments (as described above).

(iv) During the Termination Period, subject to subsection (c)(v) and Section 19
below, the Executive and the Executive’s dependents will be entitled to
continued participation in the “employee welfare benefit plans” (as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974) in which
the Executive and the Executive’s dependents

 

6



--------------------------------------------------------------------------------

participated on the Executive’s Termination Date with respect to any such plans
for which such continued participation is allowed pursuant to applicable law and
the terms of the plan on the same terms as active employees (with the Company to
pay or reimburse the Executive for such continued participation on a monthly
basis). In lieu of coverage for which such continued participation is not
allowed, subject to subsection (c)(v) and Section 19 below, the Executive will
be reimbursed, on a net after-tax basis, on a monthly basis, for the cost of
individual insurance coverage for the Executive and the Executive’s dependents
under a policy or policies that provide benefits (other than disability
coverage) not less favorable than the benefits (other than disability coverage)
provided under such employee welfare benefit plans. Notwithstanding the
foregoing, the coverage or reimbursements for coverage provided under this
subsection (iv) shall cease if the Executive and/or the Executive’s dependents
become covered under an employee welfare benefit plan of another employer of the
Executive that provides the same or similar type of benefits.

(v) Notwithstanding any of the foregoing provisions, any payments to be made, or
benefits to be delivered, under this subsection (c) (except for the amounts set
forth in subsection (c)(iii) above) within the sixty (60) days after the
Termination Date shall be accumulated and paid in a lump sum on the first
payroll date occurring more than sixty (60) days, and less than two and a half
(2 1/2) months, after the Termination Date, provided the Executive executes the
release described above and the applicable revocation period thereunder expires
within the time described above without the Executive having elected to revoke
the release. Any benefits to be provided to the Executive during such time may
be provided at the Executive’s expense with the Executive having the right to
reimbursement of such amounts at the time described above.

(vi) In addition, Executive and the Executive’s dependents will be entitled to
receive from the Company, and the Company shall provide to the Executive and the
Executive’s dependents, medical benefits not less favorable than and on the same
terms and for the same periods as those provided under the Company’s
Postretirement Medical And Life Insurance Benefits Plan, as in effect on the
date hereof or the Termination Date, whichever is more favorable to the
Executive, regardless of whether the Executive or the Executive’s dependents are
otherwise eligible to participate in such plan. The Company, if it chooses, may
provide such medical coverage under such Postretirement Medical and Life
Insurance Benefits Plan, if the Executive otherwise is eligible thereunder, or
in lieu of medical coverage under such plan, subject to subsection (c)(v) above
and Section 19 below, the Company may pay for or may procure, no less frequently
than monthly, individual insurance coverage for the Executive and the
Executive’s dependents under a policy or policies that provide medical benefits
and terms not less favorable than the medical benefits and terms provided under
such Post Retirement Medical And Life Insurance Benefits Plan, as in effect on
the date hereof or the Termination Date, whichever is more favorable to the
Executive.

(d) By the Executive. The Executive may terminate the Executive’s employment,
and any further obligations which the Executive may have to perform services on
behalf of the Company hereunder at any time after the date hereof; by sending
written notice of termination to the Company not less than sixty (60) days prior
to the effective date of such termination. During such sixty (60) day period,
the Executive shall continue to perform the

 

7



--------------------------------------------------------------------------------

normal duties of the Executive’s employment hereunder and shall be entitled to
receive when due all compensation and benefits applicable to the Executive
hereunder, payable as described above. Except as provided below, if the
Executive shall elect to terminate the Executive’s employment hereunder (other
than as a result of the Executive’s death or disability), then the Executive
shall remain vested in all vested benefits provided for hereunder or under any
benefit plan of the Company in which the Executive is a participant and shall be
entitled to receive the earned and unpaid Incentive Payments to the date of
termination of the Executive’s employment and the Standard Termination Payments
(as set forth above), but the Company shall have no further obligation to make
payments or provide benefits to the Executive under Section 3 hereof. Anything
in this Agreement to the contrary notwithstanding, the termination of the
Executive’s employment by the Executive for Good Reason (as defined in
Section 4(e)), shall be deemed to be a termination of the Executive’s employment
without Cause by the Company for purposes of this Agreement, and the Executive
shall be entitled to the payments and benefits set forth in Section 4(c) above,
payable as described above, subject to the Executive executing and not revoking
a general release in favor of the Company, the Board and their affiliates, in a
form mutually acceptable to both parties hereto, within sixty (60) days after
the termination of Executive’s employment. Notwithstanding the foregoing, in no
event shall any termination of employment by the Executive be deemed for Good
Reason unless the Executive terminates employment within one hundred eighty
(180) days of when the Executive learns of the act or conduct that constitutes
Good Reason.

(e) Definitions. For purposes of this Agreement, the following definitions will
apply:

(i) Cause. The term “Cause” means: (i) gross or willful misconduct; (ii) willful
and repeated failure to comply with the lawful directives of the Board or any
supervisory personnel; (iii) any criminal act or act of dishonesty or willful
misconduct that has a material adverse impact on the property, operations,
business or reputation of the Company or its subsidiaries or any act of fraud,
dishonesty or misappropriation involving the Company or its subsidiaries;
(iv) any conviction or plea of guilty or nolo contendere to a felony or a crime
involving dishonesty; (v) the material breach of the terms of any
confidentiality, non-competition, non-solicitation or employment agreement the
employee has with the Company or its subsidiaries; (vi) acts of malfeasance or
negligence in a matter of material importance to the Company or its
subsidiaries; (vii) the material failure to perform the duties and
responsibilities of employee’s position after written notice and a reasonable
opportunity to cure (not to exceed ninety (90) days); (viii) grossly negligent
conduct; or (ix) activities materially damaging to the property, operations,
business or reputation of the Company or its subsidiaries (it being understood
that conduct or activities pursuant to employee’s exercise of good faith
business judgment shall not be in violation of this Section 4(e)(i)). For
purposes of this Agreement, Executive will also be deemed to be terminated for
“Cause” if, in connection with the sale, transfer, conveyance, spin-off or other
disposition of all or substantially all of the assets (whether by asset sale,
stock sale, merger, combination or otherwise) of one or more of the Company’s
Material Lines of Business (a “Material Line of Business Sale”) with respect to
which Executive is employed or providing services at such time, (i) one or more
of the purchasers, transferees or successors in such Material Line of Business
Sale offers employment (the “Employment Offer”) to Executive which Employment
Offer would not permit Executive to terminate employment

 

8



--------------------------------------------------------------------------------

pursuant to clauses (i), (ii), (iii), (iv) or (v) of the definition of Good
Reason contained herein, (ii) Executive declines such Employment Offer, and
(iii) the Company terminates Executive’s employment within six (6) months of the
consummation of the Material Line of Business Sale.

(ii) Good Reason. “Good Reason” means, after written notice by the Executive to
the Board, and a reasonable opportunity for the Company to cure (not to exceed
forty-five (45) days), that (i) the Executive’s Base Salary is not paid or is
reduced by more than ten percent (10%) in the aggregate or other than as part of
a salary reduction program pursuant to which the Base Salaries of the Chief
Executive Officer, all Executive Vice Presidents and all Senior Vice Presidents
are reduced by the same percentage at the same time and for the same period of
time, (ii) the Executive’s target Incentive Payment is reduced, (iii) the
Executive’s job duties and responsibilities are diminished (additionally, a
reduction in the size of the Company as a result of a Sale of a Material Line of
Business shall not alone constitute a diminution in the Executive’s job duties
and responsibilities and any diminution in the Executive’s job duties and
responsibilities after notice of non-renewal of the Employment Term is given by
either party shall not be considered “Good Reason” hereunder), (iv) the
Executive is required to relocate to a facility more than 50 miles from
Waynesboro, Virginia, (v) the Executive is not provided benefits (e.g., health
insurance) that are comparable in all material respects to those previously
provided to the Executive, (vi) the Executive is directed by the Board or an
officer of the Company or an affiliate (or the Company’s successor or an
affiliate thereof) to engage in conduct that Company counsel, or mutually agreed
upon counsel if requested by the Executive, has advised is likely to be illegal
and that such counsel states with specificity why such direction is likely to be
illegal (including a proposal for modification of such direction which in
counsel’s opinion would not be likely to be illegal), or (vii) the Executive is
directed by the Board or an officer of the Company or an affiliate (or the
Company’s successor or an affiliate thereof) to refrain from acting and Company
counsel, or mutually agreed upon counsel if requested by the Executive, has
advised that such failure to act is likely to be illegal and that such counsel
states with specificity why such direction is likely to be illegal (including a
proposal for modification of such direction which in counsel’s opinion would not
be likely to be illegal). If the Executive is directed to engage in conduct that
he reasonably believes is likely to be illegal or to refrain from acting and the
Executive reasonably believes that such failure to act is likely to be illegal,
the Executive can express such reservations to the Board or directing officer,
and the Company shall, at its expense, engage Company counsel, or mutually
agreed upon counsel if requested by the Executive, to advise as to whether such
conduct or failure to act is likely to be illegal. Subject to the last sentence
of Section 4(d) hereof, if any of the events occur that would entitle the
Executive to terminate the Executive’s employment for Good Reason hereunder and
the Executive does not exercise such right to terminate the Executive’s
employment, any such failure shall not operate to waive the Executive’s right to
terminate the Executive’s employment for that or any subsequent action or
actions, whether similar or dissimilar, that would constitute Good Reason. For
purposes of clarity, it is acknowledged that expiration of the Employment Term
(including notice of non-renewal) shall not be considered “Good Reason”
hereunder.

(iii) Material Line of Business. “Material Line of Business” means any line or
lines of business or service or group of services which represent(s) in the
aggregate either twenty-five percent (25%) or more of the Company’s consolidated
revenues or twenty-five percent (25%) or more of the Company’s consolidated
EBITDA (earnings before interest, taxes, depreciation and amortization) for the
twelve month period ended on the last day of the most recently ended fiscal
quarter for the Company.

 

9



--------------------------------------------------------------------------------

(iv) Change in Control. “Change in Control” means any of the following described
in clauses (I) through (V) below, provided that a “Change in Control” shall not
mean any event listed in clauses (I) through (V) that occurs directly or
indirectly as a result of or in connection with Quadrangle Capital Partners LP,
a Delaware limited partnership, Quadrangle Select Partners LP, a Delaware
limited partnership, Quadrangle Capital Partners – A LP, a Delaware limited
partnership, and Quadrangle NTELOS Holdings II LP, a Delaware limited
partnership (collectively the “Quadrangle Entities”) and/or their Affiliates,
related funds and co-investors becoming the owner or “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Holdings representing more than fifty-one percent (51%) of the
combined voting power of the then outstanding securities, or the shareholders of
Holdings approve a merger, consolidation or reorganization of Holdings with any
other company and such merger, consolidation or reorganization is consummated,
and after such merger, consolidation or reorganization any of the Quadrangle
Entities or their respective Affiliates, related funds and co-investors acquire
more than fifty-one percent (51%) of the combined voting power of Holdings’ then
outstanding securities:

(I) any Person is or becomes the owner or “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of Holdings
representing more than fifty-one percent (51%) of the combined voting power of
the then outstanding securities;

(II) consummation of a merger, consolidation or reorganization of Holdings with
any other company, or a sale of all or substantially all the assets of Holdings
(a “Transaction”), other than (i) a Transaction that would result in the voting
securities of Holdings outstanding immediately prior thereto continuing to
represent either directly or indirectly more than fifty-one percent (51%) of the
combined voting power of the then outstanding securities of Holdings or such
surviving or purchasing entity;

(III) the shareholders of Holdings approve a plan of complete liquidation of
Holdings and such liquidation is consummated; or

(IV) a sale, transfer, conveyance or other disposition (whether by asset sale,
stock sale, merger, combination, spin-off or otherwise) (a “Sale”) of a Material
Line of Business (other than any such Sale to the Quadrangle Entities or their
Affiliates, related funds and co-investors ), except that with respect to this
clause (IV) there shall only be a Change in Control with respect to the
Executive who at such time is employed in, or performs services on behalf of,
such Material Line of Business (whether full or part-time), and the Executive
does not receive an offer for “comparable employment” with the purchaser,
transferee or successor thereof and the Executive’s employment is terminated by
Holdings or any Affiliate of Holdings no later than six (6) months after the
consummation of the Sale

 

10



--------------------------------------------------------------------------------

of the Material Line of Business. For these purposes, “comparable employment”
means that (i) the Executive’s base salary and target incentive payments are not
reduced in the aggregate, (ii) the Executive’s job duties and responsibilities
are not diminished (but a reduction in size of Holdings as the result of a Sale
of a Material Line of Business, or the fact that the purchaser, transferee or
successor of the Material Line of Business is smaller than Holdings, shall not
alone constitute a diminution in the Executive’s job duties and
responsibilities), (iii) the Executive is not required to relocate to a facility
more than fifty (50) miles from the Executive’s principal place of employment at
the time of the Sale and (iv) the Executive is provided benefits that are
comparable in the aggregate to those provided to the Executive immediately prior
to the Sale; or

(V) During any period of twelve (12) consecutive months commencing on
February 13, 2006, (i) the individuals who constituted the Board of Directors of
Holdings on February 13, 2006, and (ii) any new director who either (A) was
elected by the Board of Directors of Holdings or nominated for election by
Holdings’ stockholders and whose election or nomination was approved by a vote
of more than fifty percent (50%) of the directors then still in office who
either were directors on February 13, 2006, or whose election or nomination for
election was previously so approved or (B) was appointed to the Board of
Directors of Holdings pursuant to the designation of Quadrangle Entities, cease
for any reason to constitute a majority of the Board.

For purposes of the foregoing, “Person” means an individual, corporation,
limited liability company, partnership, association, trust or other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.

For purposes of the foregoing, “Affiliate” of any specified Person means any
other Person directly or indirectly controlling or controlled by or under direct
or indirect common control with such specified Person.

5. Confidential Information. The Executive understands and acknowledges that
during the Executive’s employment with the Company, the Executive has been and
will be making use of, acquiring or adding to the Company’s Confidential
Information (as defined below). In order to protect the Confidential
Information, the Executive will not, during the Executive’s employment with the
Company or at any time thereafter, in any way utilize any of the Confidential
Information except in connection with the Executive’s employment by the Company.
The Executive will not at any time use any Confidential Information for the
Executive’s own benefit or the benefit of any person except the Company. At the
end of the Executive’s employment with the Company, the Executive will surrender
and return to the Company any and all Confidential Information in the
Executive’s possession or control, as well as any other Company property that is
in the Executive’s possession or control. The Executive acknowledges and agrees
that any breach of this Section 5 would be a material breach of this Agreement.
The term “Confidential Information” shall mean any information that is
confidential and proprietary to the Company, including but not limited to the
following general categories:

(i) trade secrets;

 

11



--------------------------------------------------------------------------------

(ii) lists and other information about current and prospective customers;

(iii) plans or strategies for sales, marketing, business development, or system
build-out;

(iv) sales and account records;

(v) prices or pricing strategy or information;

(vi) current and proposed advertising and promotional programs;

(vii) engineering and technical data;

(viii) the Company’s methods, systems, techniques, procedures, designs,
formulae, inventions and know-how; personnel information;

(ix) legal advice and strategies; and

(x) other information of a similar nature not known or made available to the
public or the Company’s Competitors (as defined in Section 8).

Confidential Information includes any such information that the Executive may
prepare or create during the Executive’s employment with the Company, as well as
such information that has been or may be created or prepared by others. This
promise of confidentiality is in addition to any common law or statutory rights
of the Company to prevent disclosure of its Trade Secrets and/or Confidential
Information.

6. Return of Documents. All writings, records and other documents and things
containing any Confidential Information in the Executive’s custody or possession
shall be the exclusive property of the Company, shall not be copied and/or
removed from the premises of the Company, except in pursuit of the business of
the Company, and shall be delivered to the Company, without retaining any
copies, upon the termination of the Executive’s employment or at any time as
requested by the Company.

7. Reaffirm Obligations. Upon termination of the Executive’s employment with the
Company, the Executive shall, if requested by the Company, reaffirm in writing
Employee’s recognition of the importance of maintaining the confidentiality of
the Company’s proprietary information and trade secrets and reaffirm all of the
obligations set forth in Section 5 of this Agreement.

 

12



--------------------------------------------------------------------------------

8. Non-Compete; Non-Solicitation. The Executive agrees that:

(a) While the Executive is employed by the Company, the Executive will not,
directly or indirectly, compete with the business conducted by the Company, and
the Executive will not, directly or indirectly, provide any services to a
Competitor.

(b) For a period of twenty-four (24) months (the “Non-Competition Period”) after
the Executive’s employment with the Company ends for any reason, the Executive
will not compete with the Company by performing or causing to be performed the
same or similar types of duties or services that the Executive performed for the
Company for a Competitor of the Company in any capacity whatsoever, directly or
indirectly, within any city or county of the continental United States in which,
at the time the Executive’s employment with the Company ends, the Company
provides services or products, offers to provide services or products, or has
documented plans to provide or offer to provide services or products within the
Non-Competition Period provided that the Executive has knowledge of those plans
at the time the Executive’s employment with the Company ends (the “Service
Area”). Additionally, the Executive agrees that during the Non-Competition
Period, the Executive will not, directly or indirectly, sell, attempt to sell,
provide or attempt to provide, any wireless or wireline telecommunication
services, including but not limited to internet services, to any person or
entity who was a customer or an actively sought prospective customer of the
Company, at any time during the Executive’s employment with the Company. The
restrictions set forth above shall immediately terminate and shall be of no
further force or effect in the event of a default by the Company in the payment
of any consideration, if any, to which the Executive is entitled under
Section 8(i) below, which default is not cured within thirty (30) days after
written notice thereof. The Executive acknowledges and agrees that because of
the nature of the Company’s business, the nature of the Executive’s job
responsibilities, and the nature of the Confidential Information and Trade
Secrets of the Company which the Company will give the Executive access to, any
breach of this provision by the Executive would result in the inevitable
disclosure of the Company’s Trade Secrets and Confidential Information to its
direct competitors.

(c) While the Executive is employed by the Company and during the
Non-Competition Period, the Executive will not, directly or indirectly, solicit
or encourage any employee of the Company to terminate employment with the
Company; hire, or cause to be hired, for any employment by a Competitor, any
person who within the preceding twelve (12) month period has been employed by
the Company, or assist any other person, firm, or corporation to do any of the
acts described in this subsection (c).

(d) The Executive acknowledges and agrees that the Company has a legitimate
business interest in preventing him from engaging in activities competitive with
it as described in this Section 8 and that any breach of this Section 8 would
constitute a material breach of this Section 8 and this Agreement.

(e) The Company may notify anyone employing the Executive or evidencing an
intention to employ the Executive during the Non-Competition Period as to the
existence and provisions of this Agreement and may provide such person or
organization a copy of this Agreement. The Executive agrees that the Executive
will provide the Company the identity of

 

13



--------------------------------------------------------------------------------

any employer the Executive plans to go to work for during the Non-Competition
Period along with the Executive’s anticipated job title, anticipated job duties
with any such employer, and anticipated start date. The Company will analyze the
proposed employment and make a determination as to whether it would violate this
Section 8. If the Company determines that the proposed employment would not pose
an unacceptable threat to the Company’s interests, the Company will notify the
Executive in writing that it does not object to the employment. The Executive
further agrees to provide a copy of this Agreement to anyone who employs the
Executive during the Non-Competition Period.

(f) The Executive acknowledges and agrees that this Section 8 is intended to
limit the Executive’s right to compete only to the extent necessary to protect
the Company’s legitimate business interest. The Executive acknowledges and
agrees that the Executive will be reasonably able to earn a livelihood without
violating the terms of this Section 8. If any of the provisions of this
Section 8 should ever be deemed to exceed the time, geographic area, or activity
limitations permitted by applicable law, the Executive agrees that such
provisions may be reformed to the maximum time, geographic area and activity
limitations permitted by applicable law, and the Executive authorizes a court or
other trier of fact having jurisdiction to so reform such provisions. In the
event the Executive breaches any of the restrictions or provisions set forth in
this Section 8, the Executive waives and forfeits any and all rights to any
further benefits under this Agreement, including but not limited to the
consideration set forth in subsection (i) below as well as any additional
payments, compensation, benefits or severance pay he may otherwise be entitled
to receive under this Agreement. Additionally, in the event the Executive
breaches any of the restrictions or provisions set forth in this Section 8, the
Executive agrees to repay the Company for any of the consideration set forth in
subsection (i) below that the Executive received prior to the breach as well as
any additional payments, compensation, benefits or severance pay the Executive
might otherwise have previously received under Section 4(c) of this Agreement.

(g) For purposes of this Section 8, the following definitions will apply:

(i) “Directly or indirectly” as used in this Agreement includes an interest in
or participation in a business as an individual, partner, shareholder, owner,
director, officer, principal, agent, employee, consultant, trustee, lender of
money, or in any other capacity or relation whatsoever. The term includes
actions taken on behalf of the Executive or on behalf of any other person.
“Directly or indirectly” does not include the ownership of less than five
percent (5%) of the outstanding shares of any corporation, if such shares are
publicly traded in the over-the-counter market or listed on a national
securities exchange.

(ii) “Competitor” as used in this Agreement means any person, firm, association,
partnership, corporation or other entity that competes or attempts to compete
with the Company by providing or offering to provide wireless or wireline
telecommunication services, including but not limited to internet services,
within any city or county in which the Company provides or offers those services
or products.

(h) Notwithstanding any other provision of this Section 8, the Executive will
not be considered to have violated any prohibition against competing with the
Company for

 

14



--------------------------------------------------------------------------------

engaging in any of the following activities: (1) being employed or retained by
(i) any parent, subsidiary or affiliate organization of any Competitor where
that parent, subsidiary or affiliate organization does not itself, and the
Executive’s employment will not cause the Executive to, compete or attempt to
compete with the Company by providing or offering to provide wireless or
wireline telecommunications services, including but not limited to internet
services, within the Service Area or (ii) any Competitor, directly or
indirectly, so long as Executive’s employment or service does not relate to
working principally within the Service Area or activities that would benefit the
Competitor principally within the Service Area; or (2) working or providing
services within the Service Area so long as the Executive’s employment or
service does not relate to the type of services provided or offered by the
Company within that Service Area or to services for which the Company has
documented plans to provide, offer or supply within that Service Area at the
time of Executive’s termination of employment; or (3) selling or attempting to
sell wireless or wireline telecommunications services, including but not limited
to internet services, so long as the services or products, which the Executive
is selling or attempting to sell to a customer, do not relate to the type of
services or products provided or offered by the Company to such customer or for
which the Company has documented plans to provide, offer or supply to such
customer at the time of Executive’s termination of employment; provided ,
however , that the Executive is nevertheless prohibited from: (i) selling,
attempting to sell, and providing or attempting to provide, to any person who
was a customer, or who was actively sought as a customer, of the Company at the
time of Executive’s termination of employment any wireless or wireline
telecommunications services, including but not limited to internet services,
that are the type of services or products that the Company sold, attempted to
sell or provided or attempted to provide to such customer as described in
(b) above and (ii) soliciting or encouraging any employee of the Company to
terminate employment or taking any other of the prohibited actions as described
in (c) above.

(i) In consideration of the Executive’s undertakings set forth in this Section 8
with respect to periods after termination of employment, but only in the event
that the Executive is entitled to the benefits and payments under Section 4(c)
above, subject to subsection 4(c)(v) and Section 19 below, the Company will pay
the Executive an amount equal to fifty percent (50%) of his Base Salary during
the Non-Competition Period, in such periodic installments, not less frequently
than monthly, as his Base Salary was being paid immediately prior to termination
of employment, with a lump sum payment on the sixtieth (60th) day after
termination of the Executive’s employment equal to the payments the Executive
would have received had the payments commenced immediately following termination
of the Executive’s employment and subsequent installments in equal periodic
installments thereafter, no less frequently than monthly, less any sums which
may be required to be deducted or withheld under applicable provisions of law.
In the event the Executive is not entitled to the benefits and payments under
Section 4(c) above, the Company will not pay Executive any of the consideration
set forth in this Section 8(i).

(j) In the event the Executive breaches any of the restrictions or provisions
set forth in this Section 8, the Executive waives and forfeits any and all
rights to any further payments under subsection (i) or otherwise under this
Agreement and agrees to return to the Company the gross amount of any amounts
previously paid, and the value of any benefits previously provided under this
Agreement. This waiver and forfeiture shall be effective even in the event a
court refuses to enforce the restrictions set forth in this Section 8.

 

15



--------------------------------------------------------------------------------

9. Representations. The Executive represents and warrants to the Company that
the execution, delivery and performance of this Agreement by the Executive does
not conflict with, or result in the breach by the Executive or violation by the
Executive of, any other agreement to which the Executive is a party or by which
the Executive is bound. The Executive hereby agrees to indemnify the Company,
its officers, directors and shareholders and hold them harmless from and against
any liability (including, without limitation, reasonable attorneys’ fees and
expenses) which they may at any time suffer or incur arising out of or relating
to any breach of an agreement, representation or warranty made by the Executive
herein. The Company represents and warrants that this Agreement and the
transactions contemplated hereby have been duly authorized by the Company by all
necessary corporate and shareholder action, and that the execution, delivery and
performance of this Agreement by the Company does not conflict with, or result
in the breach or violation by the Company of, its Certificate of Incorporation,
Articles of Incorporation or Bylaws or any other agreement to which the Company
is a party or by which it is bound. The Company hereby agrees to indemnify the
Executive and hold the Executive harmless from and against any liability
(including, without limitation, reasonable attorneys’ fees and expenses) which
the Executive may at any time suffer or incur arising out of or relating to any
breach of an agreement, representation or warranty made by the Company herein.
Any indemnity to be paid hereunder shall be payable within thirty (30) days
after the Company and the Executive agree that such amounts are owed or there is
a final settlement or resolution of the claim or dispute for which the payments
are required.

10. Remedies. The parties hereto agree that the Company would suffer irreparable
harm from a breach by the Executive of any of the covenants or agreements
contained herein. Therefore, in the event of the actual or threatened breach by
the Executive of any of the provisions of this Agreement, the Company may, in
addition and supplementary to other rights and remedies existing in its favor,
apply to any court of law or equity of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce or prevent any
violation of the provisions hereof. The Executive agrees that if a lawsuit or
other proceeding is brought to enforce the terms of this Agreement or determine
the validity of its terms and the Company prevails, the Company will be entitled
to recover from the Executive its reasonable attorneys’ fees and court costs.
The Executive agrees that these provisions are reasonable.

11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company and its affiliates and their successors and assigns,
and shall be binding upon and inure to the benefit of the Executive and the
Executive’s legal representatives and assigns, provided that in no event shall
the Executive’s obligations to perform services for the Company and its
affiliates be delegated or transferred by the Executive. The Company may assign
or transfer its rights hereunder to a successor corporation in the event of a
merger, consolidation, transfer or sale of all or substantially all of the
assets of the Company’s business or Sale of a Material Line of Business (so long
as Executive at such time is employed in, or providing services on behalf of,
such Material Line of Business) (provided, however, that no such assignment or
transfer shall have the effect of relieving the Company of any liability to the
Executive hereunder or under any other agreement or document contemplated
herein), but only if

 

16



--------------------------------------------------------------------------------

such assignment or transfer does not result in employment terms, conditions,
duties or responsibilities which are or may be materially different than the
terms, conditions, duties or responsibilities of the Executive hereunder. If the
Company assigns or transfers its rights under this Agreement to a successor
corporation, the Executive’s obligations under Section 8 of this Agreement will
be construed and enforceable with respect to the business and geographic scope
of the Company only and will not be construed or enforceable with respect to the
business and geographic scope of any successor corporation to which the
Company’s rights may be assigned or transferred to the extent such business or
geographic scope is greater than that of the Company at the time of such
assignment or transfer. The Executive may not transfer or assign the Executive’s
rights and obligations under this Agreement

12. Modification or Waiver. No amendment, modification, waiver, termination or
cancellation of this Agreement shall be binding or effective for any purpose
unless it is made in a writing signed by the party against whom enforcement of
such amendment, modification, waiver, termination or cancellation is sought. No
course of dealing between or among the parties to this Agreement shall be deemed
to affect or to modify, amend or discharge any provision or term of this
Agreement. No delay on the part of the Company or the Executive in the exercise
of any of their respective rights or remedies shall operate as a waiver thereof,
and no single or partial exercise by the Company or the Executive of any such
right or remedy shall preclude other or further exercises thereof. A waiver of a
right or remedy on any one occasion shall not be construed as a bar to or waiver
of any such right or remedy on any other occasion.

13. Governing Law; Jurisdiction. This Agreement and all rights, remedies and
obligations hereunder, including, but not limited to, matters of construction,
validity and performance shall be governed by the laws of the Commonwealth of
Virginia without regard to its conflict of laws principles or rules. To the full
extent lawful, each of the Company and the Executive hereby consents irrevocably
to personal jurisdiction, service and venue in connection with any claim or
controversy arising out of this Agreement in the courts of the Commonwealth of
Virginia located in Waynesboro, Virginia, and in the federal courts in the
Western District of Virginia.

14. Excise Taxes.

(a) If any payment or distribution by the Company or any affiliate to or for the
benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program or arrangement,
including without limitation any stock option, stock appreciation right or
similar right, or the lapse or termination of any restriction on or the vesting
or exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Code Section 4999 or to any similar tax imposed by state
or local law, or any interest or penalties with respect to such tax (such tax or
taxes, together with any such interest and penalties, being hereafter
collectively referred to as the “Excise Tax”), then the benefits payable or
provided under this Agreement (or other Payments as described above) shall be
reduced (but not in excess of the amount of the benefits payable or provided
under this Agreement) if, and only to the extent that, such reduction will allow
the Executive to receive a greater Net After Tax Amount than such Executive
would receive absent such reduction.

 

17



--------------------------------------------------------------------------------

(b) The Accounting Firm (as defined below) will first determine the amount of
any Parachute Payments (as defined below) that are payable to the Executive. The
Accounting Firm also will determine the Net After Tax Amount attributable to the
Executive’s total Parachute Payments.

(c) The Accounting Firm will next determine the largest amount of payments that
may be made to the Executive without subjecting the Executive to the Excise Tax
(the “Capped Payments”). Thereafter, the Accounting Firm will determine the Net
After Tax Amount attributable to the Capped Payments.

(d) The Executive then will receive the total Parachute Payments or the total
Capped Payments, whichever provides the Executive with the higher Net After Tax
Amount; however, if the reductions imposed under this Section 14 are in excess
of the amount of benefits payable or provided under this Agreement, then the
total Parachute Payments will be adjusted by first reducing, on a pro rata
basis, the amount of any noncash or cash benefits under this Agreement, then
noncash or cash benefits under any other plan, agreement or arrangement, then
any cash payments under this Agreement and finally any cash payments under any
other plan agreement or arrangement. The Accounting Firm will notify the
Executive and the Company if it determines that the Parachute Payments must be
reduced and will send the Executive and the Company a copy of its detailed
calculations supporting that determination.

(e) As a result of the uncertainty in the application of Code Sections 280G and
4999 at the time that the Accounting Firm makes its determinations under this
Section 14, it is possible that the Executive will have received Parachute
Payments or Capped Payments in excess of the amount that should have been paid
or distributed (“Overpayments”), or that additional Parachute Payments or Capped
Payments should be paid or distributed to the Executive (“Underpayments”). If
the Accounting Firm determines, based on either the assertion of a deficiency by
the Internal Revenue Service against the Company or the Executive, which
assertion the Accounting Firm believes has a high probability of success or
controlling precedent or substantial authority, that an Overpayment has been
made, that Overpayment may, at the Executive’s discretion, be treated for all
purposes as a loan ab initio that the Executive must repay to the Company
immediately together with interest at the applicable Federal rate under Code
Section 7872; provided, however, that no loan will be deemed to have been made
and no amount will be payable by the Executive to the Company unless, and then
only to the extent that, the deemed loan and payment would either reduce the
amount on which the Executive is subject to tax under Code Section 4999 or
generate a refund of tax imposed under Code Section 4999 and the Executive will
receive a greater Net After Tax Amount than such Executive would otherwise
receive. If the Accounting Firm determines, based upon controlling precedent or
substantial authority, that an Underpayment has occurred, the Accounting Firm
will notify the Executive and the Company of that determination and the amount
of that Underpayment will be paid to the Executive promptly by the Company after
such determination.

(f) For purposes of this Section 14, the following terms shall have their
respective meanings:

(i) “Accounting Firm” means the independent accounting firm currently engaged by
the Company, or a mutually agreed upon independent accounting firm if requested
by the Executive; and

 

18



--------------------------------------------------------------------------------

(ii) “Net After Tax Amount” means the amount of any Parachute Payments or Capped
Payments, as applicable, net of taxes imposed under Code Sections 1, 3101
(b) and 4999 and any State or local income taxes applicable to the Executive on
the date of payment. The determination of the Net After Tax Amount shall be made
using the highest combined effective rate imposed by the foregoing taxes on
income of the same character as the Parachute Payments or Capped Payments, as
applicable, in effect on the date of payment.

(iii) “Parachute Payment” means a payment that is described in Code
Section 280G(b)(2), determined in accordance with Code Section 280G and the
regulations promulgated or proposed thereunder.

(g) The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by the preceding
subsections shall be borne by the Company.

(h) The Company and the Executive shall each provide the Accounting Firm access
to and copies of any books, records and documents in the possession of the
Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by the preceding subsections. Any determination by the Accounting
Firm shall be binding upon the Company and the Executive.

15. Severability. Whenever possible each provision and term of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision or term of this Agreement shall be held to
be prohibited by or invalid under such applicable law, then such provision or
term shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating or affecting in any manner whatsoever the remainder of such
provisions or term or the remaining provisions or terms of this Agreement. If
any provision contained in Sections 5 or 8 of this Agreement shall for any
reason be held to be excessively broad or unreasonable as to time, territory, or
interest to be protected, a court is hereby empowered and requested to construe
such provision by narrowing it so as to make it reasonable and enforceable to
the extent provided under applicable law.

16. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same Agreement.

17. Headings. The headings of the Sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part hereof and shall
not affect the construction or interpretation of this Agreement.

 

19



--------------------------------------------------------------------------------

18. Entire Agreement. This Agreement (together with all documents and
instruments referred to herein) constitutes the entire agreement, and supersedes
all other prior agreements and undertakings, both written and oral, among the
parties with respect to the subject matter hereof, including any prior
employment or management continuity agreement under which the Executive hereby
agrees to waive all rights and which is hereby terminated.

19. Section 409A. It is intended that any payment or benefit which the Executive
is to be paid or provided in connection with this Agreement which is considered
to be non-qualified deferred compensation subject to Section 409A of the Code,
shall be paid and provided in a manner, and at such time, as complies with, or
is exempt from, the applicable requirements of Section 409A of the Code. In
connection with effecting such compliance with, or exemption from, Section 409A
of the Code, the following shall apply:

(a) Neither the Executive nor the Company shall take any action to accelerate or
delay the payment of any monies and/or provision of any benefits in any matter
which would not be in compliance with, or exempt from, Section 409A of the Code.

(b) If the Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, any payment or provision of benefits in
connection with the Executive’s separation from service (as determined for
purposes of Section 409A of the Code) shall not be made until six (6) months
after the Executive’s separation from service or, if earlier, the Executive’s
death (the “409A Deferral Period”) as and to the extent required under
Section 409A of the Code. In the event such payments are otherwise due to be
made in installments or periodically during the 409A Deferral Period, the
payments which would otherwise have been made in the 409A Deferral Period shall
be accumulated and paid in a lump sum as soon as, and within thirty (30) days
after, the 409A Deferral Period ends, and the balance of the payments shall be
made as otherwise scheduled. In the event such benefits are required to be
deferred, any such benefits may be provided during the 409A Deferral Period at
the Executive’s expense, and the Executive will have the right to reimbursement
from the Company as soon as, and within thirty (30) days after, the 409A
Deferral Period ends, and the balance of the benefits shall be provided as
otherwise scheduled.

(c) For purposes of this Agreement, all rights to payments and benefits
hereunder shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Section 409A of the Code.

(d) For purposes of determining time of (but not entitlement to) the payment or
provision of non-qualified deferred compensation under this Agreement subject to
Section 409A of the Code in connection with the termination of the Executive’s
employment, termination of employment will be construed to mean a “separation
from service” within the meaning of Section 409A of the Code where it is
reasonably anticipated that the Executive will not perform any further services
after that date or that the level of bona fide services that the Executive will
perform after that date (whether as an employee or independent contractor) will
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services the Executive performed over the immediately preceding
thirty-six (36) month period.

 

20



--------------------------------------------------------------------------------

(e) A “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code
shall be determined on the basis of the applicable twelve (12)-month period
ending on the specified employee identification date designated by the Company
consistently for purposes of this Agreement and similar agreements or, if no
such designation is made, based on the default rules and regulations under
Section 409A(a)(2)(B)(i) of the Code.

(f) Notwithstanding any of the provisions of this Agreement, the Company shall
not be liable to the Executive if any payment or benefit which is to be provided
pursuant to this Agreement and which is non-qualified deferred compensation
subject to Section 409A of the Code otherwise fails to comply with, or be exempt
from, the requirements of Section 409A of the Code.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

NTELOS Holdings Corp. By:  

/s/ James A. Hyde

  James A. Hyde   Chief Executive Officer, President and Chairman of the Board
of Directors NTELOS Inc. By:  

/s/ James A. Hyde

  James A. Hyde   Chief Executive Officer, President and Chairman of the Board
of Directors Executive By:  

/s/ Michael B. Moneymaker

  Michael B. Moneymaker

 

22